Ingersoll, J.
(After stating the case.) If the County Court, in this case, possessed the same powers relative to contracts between guardians and those who have been their wards, as is exercised by the court of chancery in Oreat-Britain, I think, unquestionably, the decree was correct : I mean by the above mentioned contracts, such as are made relative to guardianship, soon after the ward has attained full age. It is the well known province of that court, to take care that young heirs do not suffer by improvident bargains, made soon after their coming of age. That court, particularly, keeps a jealous eye upon all settlements of the *549guardianship account, made between the guardian and ward ; and whenever a bargain is made relative to it, or whatever compensation is agreed to be given to the guardian, for ids services, the same will he set aside, unless it he perfectly fair and equitable, if I he bargain or contract be improvident only, ye! on that ground, will it. he set aside,
That the County Court, its a court of chancery, had jurisdiction of tiiis cause, and could give the relief prayed for, provided there was a sufficient ground stated for relief, is clear, from the circumstance, that the respondent is called upon for a disclosure of the facts making up the ground of complaint. A court of chancery is alone competent to compel this disclosure ; and when obtained, it may go on and determine the cause.
It appears by the facts disclosed, that there was, at least, a supprcssio veri, if not an allegado falsi, at the time of the settlement between the plaintiff in error, and bis ward. He stated to her “ that he should say nothing about interest received by him, nor about his services,” without stating what the amount of the interest was, nor the amount of his services. If these had been particularly stated, and especially, if he had told her, that the interest belonged to her, it is not likely, on seeing the debt and credit of the account, she would have settled, on receiving no other consideration, than what she did receive. Though she knew, he had received interest, she did not, however, and could not know the amount, nor could she know how much he had made by re-loaning. ft is probable, she was also deceived, as to his right to keep the interest to himself. He told her, he supposed, he had such right, and probably, she believed him, when he so said. This pretence, on his part, is an alltgalw falsi, if there can be such a thing, as to a matter of law.
It may, indeed, be said, that in point of law, she must be supposed to have known, what the law was on this subject. He this as it may, considering it as a mere technical rule, yet, in point of fact, inexperienced as she was in the world, she could not be supposed to know, whether he or she were entitled to this interest. If there should be the same suppres*550sion of facts, in a contract between insurer and insured, the contract of insurance would be set aside. Clearly, then, as the plaintiff in error was perfectly .mi juris, and his ward not perfectly so, in point of fact, when the discharge was given, the bargain ought to be annulled.
It is to be taken into consideration, that in all cases of this kind, the ward knows nothing of the property put into the hands of the guardian. She makes with him no contract; the whole business is done by the court of probate. This court takes from the guardian a bond, to account for the property put into his hands, either with the court, or with the wrard, when he or she come of age. To account how ? If, with the court, it must be a sine qua non, that a fair account be exhibited of all his doings as guardian. If, with the ward, ought there not to be the same fair account ? Can ibis be dispensed with 1 I think not. All the facts being placed fairly in view, if then a bargain can be made, it may be one thing : But, instead of this, if there be a keeping back of facts, as in the present case, it can be no accounting, no ful-filment of the condition of the bond.
I am, therefore, clearly of opinion, that the judgment ought to be affirmed.
In this opinion the other Judges, severally, concurred.
Judgment affirmed.